Case 5:17-cv-02514-JGB-SHK Document 193-6 Filed 09/27/19 Page 1 of 9 Page ID
                                 #:2350




                   EXHIBIT 6
Case 5:17-cv-02514-JGB-SHK Document 193-6 Filed 09/27/19 Page 2 of 9 Page ID
                                 #:2351
Case 5:17-cv-02514-JGB-SHK Document 193-6 Filed 09/27/19 Page 3 of 9 Page ID
                                 #:2352
Case 5:17-cv-02514-JGB-SHK Document 193-6 Filed 09/27/19 Page 4 of 9 Page ID
                                 #:2353
Case 5:17-cv-02514-JGB-SHK Document 193-6 Filed 09/27/19 Page 5 of 9 Page ID
                                 #:2354
Case 5:17-cv-02514-JGB-SHK Document 193-6 Filed 09/27/19 Page 6 of 9 Page ID
                                 #:2355
Case 5:17-cv-02514-JGB-SHK Document 193-6 Filed 09/27/19 Page 7 of 9 Page ID
                                 #:2356
Case 5:17-cv-02514-JGB-SHK Document 193-6 Filed 09/27/19 Page 8 of 9 Page ID
                                 #:2357
Case 5:17-cv-02514-JGB-SHK Document 193-6 Filed 09/27/19 Page 9 of 9 Page ID
                                 #:2358
